Title: To Alexander Hamilton from Timothy Pickering, 17 December 1793
From: Pickering, Timothy
To: Hamilton, Alexander



General Post Office Decr 17. 1793
Sir

I enclose the papers before handed to you respecting Ichabod Grummans claim, and a new and more accurate statement of his income by which it appears that on the principal admitted in his case, he may ask an indemnification of nine hundred & thirty one dollars 78 cents for the loss which he sustained by the sickness which lately prevailed in Philadelphia.
I am &c.

T. P.

